Opinion by
William W. Porter,
This case was argued upon petition and answer. The answer admits every allegation of the petition except that the inventory and appraisement are imperfect and incomplete. It denies the right of the petitioner to the relief prayed for on the ground that the petitioner was aware of the presentation of the original petition for allowance of exemption; that $10.00 were expended for advertismg the said petition, and that all the requirements of the law relating to said allowance were fulfilled.
The case was argued by the respondent as if the application were solely for leave to file exceptions nunc pro tunc. The prayer is that the amount of cash awarded the widow as exemption be disallowed as a credit in the administration account. The citation which issued upon the petition notified the respondent to appear and show cause why the decree entered on June 18, 1898, allowing the sum of $300 in cash out of the per*39sonal property of the decedent, should not be vacated. This was notice to the respondent that more than the mere leave to file exceptions was sought to be obtained.
Where a widow designates in her claim the particular property which she elects to retain as her exemption, she is restricted to the designation thus made: Finney’s Appeal, 113 Pa. 11. Here, the widow claimed $300 in cash. There were but $25.00 in cash as shown by the inventory and appraisement. She was entitled only to this amount: Finney’s Appeal, supra.
We are unable to see how, under the pleadings in the case, the court could have sustained the decree of June 18, 1898. There is nothing on the record to explain the delay of the widow in making her claim of exemption or upon which to base a right to demand cash in excess of the amount shown to have been in the possession of the decedent at the time of his death. We therefore affirm the modified decree entered on February 27, 1899, from which this appeal is taken.
Decree affirmed.